DETAILED ACTION

This office action is in response to the remarks and amendments filed 1/10/22.  Claims 1-2,5,8-14,16-18,22 and 24-26 are allowable.

Quayle Action

This application is in condition for allowance except for the formal matters discussed below.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Drawing Objections

The drawings dated 4/8/2019 are objected to because they are not in compliance with 37 CFR 1.84, which states “(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications. (1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;” and also states, “(b) Photographs.— (1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.”  Specifically, Applicant’s Figs. 5, 6, and 11 appear to be photographs.  Please provide drawings.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 



Response to applicants remarks and amendments

Applicant has addressed Examiner’s prior objections and rejections, and those previously cited objections and rejections have been withdrawn.
 

Discussion of allowable subject matter

Applicant has amended the claims in a manner to capture previously indicated allowable subject matter.  For additional discussion see Office Action dated 5/4/21.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYLES A THROOP/Primary Examiner, Art Unit 3673